Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 1 of 17




                                 EXHIBIT 1
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 2 of 17
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 3 of 17
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 4 of 17
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 5 of 17




                                 EXHIBIT 2
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 6 of 17
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 7 of 17




                                 EXHIBIT 3
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 8 of 17
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 9 of 17
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 10 of
                                      17
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 11 of
                                      17




                                 EXHIBIT 4
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 12 of
                                      17
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 13 of
                                      17
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 14 of
                                      17




                                 EXHIBIT 5
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 15 of
                                      17
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 16 of
                                      17




                                 EXHIBIT 6
Case 1:18-cr-20683-DMM Document 278-1 Entered on FLSD Docket 07/20/2020 Page 17 of
                                      17
